DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 2011/0102304 A1).
With respect to claim 1:	Nelson teaches “a portable electroluminescent display device (1000), comprising: a base structure (300); an electroluminescent strip (1) configured to be attachable to the base structure (see Fig. 6), the electroluminescent strip having a plurality of separate luminescent areas (40, 50, 60) configured in 
With respect to claim 2:	Nelson teaches “wherein the base structure comprises a wrist band, ankle bracelet, pet collar, belt, clothing accessory (paragraph 58), or pendant”.
With respect to claim 3:	Nelson teaches “wherein the selective illumination of the plurality of separate luminescent areas directed by the microcontroller will cause any one of the plurality of separate luminescent area to be illuminated for a period of time (paragraph 38)”.
With respect to claim 4:	Nelson teaches “wherein the selective illumination of the plurality of separate luminescent areas directed by the microcontroller will cause any one of the plurality of separate luminescent area to be illuminated for at a predetermined brightness (paragraph 37)”.
With respect to claim 5:	Nelson teaches “wherein the selective illumination of the plurality of separate luminescent areas directed by the microcontroller will cause a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of Jeremy et al. (US 2017/0181255 A1).

Nelson does not specifically teach “wherein the sequence will loop continuously”.
However, Jeremy teaches a portable electroluminescent display device whose manner of illumination comprises a sequence which loops continuously (paragraph 64).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the display device of Nelson with the repeating sequence of Jeremy in order to set a pace or increase visibility (Jeremy paragraph 64).
With respect to claim 7:	Nelson teaches “the portable electroluminescent display device of claim 1 (see above)”.
Nelson does not specifically teach “wherein the selective illumination of the plurality of separate luminescent areas directed by the microcontroller will cause any one of the plurality of separate luminescent area to be flash for a period of time”.
However, Jeremy teaches a portable electroluminescent display device whose manner of illumination comprises a flashing sequence (paragraph 64).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the display device of Nelson with the flashing sequence of Jeremy in order to set a pace or increase visibility (Jeremy paragraph 64).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875